Title: Remission for Members of the Maryland Militia, [ca. 20 November 1816]
From: Madison, James
To: 


        
          [ca. 20 November 1816] 
        
        Whereas it has been represented to me that   of the District of Maryland, have been adjudged guilty of violating the Militia Laws of the United States, whereupon they were sentenced to pay pecuniary fines to the United States, by Reason whereof they are now in the Custody of the Marshal for said District, having failed to satisfy the said fines or any part thereof. Now therefore be it known that I, James Madison, President of the United States, in consideration of the premises, and for divers good causes me thereunto moving, have remitted, and I do hereby remit, the fines aforesaid, and every part thereof, willing and requiring that the Marshal aforesaid discharge from his immediate Custody, or release from Prison, the Individuals, all and each of them, aforesaid.
        In Testimony whereof, I James Madison, President of the United States, have caused the seal of the United States to be hereunto affixed, and have signed the same with my Hand.
        Done at the City of Washington this   day of   in the year of our Lord one thousand, eight hundred & sixteen, and of the Independence of the United States the forty first,
        
          James MadisonBy the President,Jas. Monroe Secry of State.
        
      